     Case 2:21-cv-00043-MLCF-DPC Document 8 Filed 03/17/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


JARED BROUSSARD                                                   CIVIL ACTION


v.                                                                NO. 21-43


VOLKSWAGEN GROUP OF AMERICA, INC.                                 SECTION "F"


                                ORDER AND REASONS

     Local Rule 7.5 of the Eastern District of Louisiana requires

that oppositions to a motion be filed no later than eight days

before    the    noticed   submission         date.     No   opposition     to   the

defendant’s       motion   to    dismiss       the    plaintiff’s     claims     for

nonpecuniary damages has been filed.

     Accordingly, because the motion is unopposed, and because it

appears    to    have   merit   under    Federal      Rule   of   Civil   Procedure

12(b)(6) and Louisiana law,

     IT IS ORDERED: that the defendant’s motion to dismiss is

GRANTED.        The plaintiff’s claims for nonpecuniary damages are

DISMISSED WITHOUT PREJUDICE.

                                 New Orleans, Louisiana, March 17, 2021


                                        ______________________________
                                             MARTIN L. C. FELDMAN
                                         UNITED STATES DISTRICT JUDGE




                                          1
